PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHARMA et al.
Application No. 16/024,363
Filed: June 29, 2018
For: METHOD AND FRAMEWORK TO DYNAMICALLY SPLIT A TESTBENCH INTO CONCURRENT SIMULATABLE MULTI-PROCESSES AND ATTACHMENT TO PARALLEL PROCESSES OF AN ACCELERATED PLATFORM


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed July 08, 2020, to accept a delayed submission of certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

On July 08, 2020, applicant submitted the present petition, a $200 petition fee, and a certified copy of foreign application 201741023041 filed June 30, 2017. On petition, applicant has provided a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on June 29, 2018. 

This application matured into Patent No. 10,719,644 on July 21, 2020.  Therefore, no further action is required. 

Any questions concerning this decision should be directed to JoAnne Burke at (571) 272-4584.  


/Ramesh Krishamurthy/
Ramesh Krishamurthy
Petitions Examiner
Office of Petitions